ORDER
WHEREAS, respondent was transferred to disability inactive status pursuant to Rule 28, RLPR, by order of the court dated March 10, 1988, and
WHEREAS, following respondent’s application for reinstatement, a panel of the Lawyers Professional Responsibility Board recommended that respondent be removed from disability inactive status and reinstated to the practice of law on a two-year probationary basis with conditions, and
WHEREAS, the Director has filed with this court a letter in which he agrees with the panel recommendation and in which he waives further proceedings before this court,
NOW, THEREFORE, IT IS HEREBY ORDERED that William J. Platto be reinstated to the practice of law in the State of Minnesota on a two-year probationary basis effective the date of this order. The terms of the reinstatement are as follows:
1. Petitioner shall continue psychological counseling until such time as his psychologist determines such counseling is no longer required;
2. Petitioner shall notify the Director’s office at least two weeks prior to resuming the practice of law and shall at that time nominate a supervisor to review and monitor his practice; and
3. Petitioner shall provide an inventory of all client files for his supervisor on a monthly basis and shall cooperate with his supervisor in monitoring his timely communication and completion of client matters.